DETAILED ACTION
Status of Application
Claims 1 and 4-21 are pending and are included in the prosecution.  
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
	The claims recite “paracetamol” which the instant specification discloses is also known as N-acetyl-p-aminophenol, acetaminophen and APAP. Examiner interprets these alternative names as taught in the prior art to satisfy the limitation of “paracetamol”.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US20060093629A1) in view of Venus et al. (WO2003082243A1) hereinafter Venus.
Regarding claim 1, Buehler is drawn to dye-free pharmaceutical suspension that is substantially free of a reducing sugar, with an active agent having an average particle size of about 10 microns (abstract). Buehler discloses the suspension includes acetaminophen (APAP) [0020, 0023]. Buehler discloses the suspension composition includes from about 0.05% to about 40% weight per volume (w/v) of at least one substantially water insoluble active agent [0029]. Buehler discloses the suspension 
Buehler does not explicitly disclose wherein the acetaminophen particles have a d90 of less than or equal to 35 microns.
However, Venus is drawn to a pharmaceutical composition (abstract), comprising acetaminophen (claim 20).
Venus discloses the particle size distribution of the acetaminophen suspension has a d90 of 26.01 microns (pg. 12; Experiment 1). Venus discloses the suspension comprises 0.295 g/100 ml of sodium citrate dihydrate (pg. 10; Experiment 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acetaminophen suspension as disclosed by Buehler, such that the d90 is 26.01 microns, as previously disclosed by Venus.
	One of ordinary skill in the art would have been motivated to do so because both Buehler and Venus are in the field of acetaminophen suspensions, and Venus discloses 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615